Citation Nr: 1613561	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (neck condition), to include as secondary to the service-connected right shoulder disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in July 2013.  A transcript of this hearing is of record. 

This claim was previously before the Board in January 2014, at which time a petition to reopen the claim of service connection for a neck disorder was granted and the remaining claims were remanded for additional development.  The agency of original jurisdiction (AOJ) has complied with the remand directives. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  A current neck disorder did not manifest until more than one year following the Veteran's discharge from service, is not etiologically related to service, and is not due to or aggravated by a service-connected right shoulder disorder.

2.  A current low back disorder did not manifest until more than one year following the Veteran's discharge from service, is not etiologically related to service, and is not due to or aggravated by a service-connected right shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder, to include as secondary to a service-connected right shoulder disorder, have not been met. 38 U.S.C.A. §§ 1101 5, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a low back disorder, to include as secondary to a service-connected right shoulder disorder, have not been met. 38 U.S.C.A. §§ 1101 5, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in March 2009, prior to the initial adjudication in September 2009.  Although he was not provided with notice as to how to substantiate his claims as secondary to a service-connected disability, no prejudice results as the supplemental statement of the case (SSOC) set forth the criteria for secondary service connection and explained why the claims could not be granted on a secondary basis.  Based on the notice that was provided in the SSOC, a reasonable person would be expected to understand what information and evidence was required to substantiate the claims on that basis.

The record also reflects that all available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  

With respect to the Veteran's July 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ. The Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned VLJ stated the issues on appeal, solicited information regarding the Veteran's neck and back disorders and why he believed them to be service connected. As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the hearing was legally sufficient. Moreover, neither the Veteran nor his representative has argued that there was any prejudicial error.

Following the January 2014 remand, all available records identified by the Veteran were obtained, including additional VA treatment records. Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the AOJ has complied with the remand directives.

A VA medical examination was conducted in February 2014.  The examiner provided an adequate opinion that is thorough, consistent with the facts of record, and well-supported.  As will be explained further below, the Board finds this opinion adequate.  

Accordingly, the Board will address the merits of the Veteran's claims.

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition. 38 C.F.R. § 3.310(a) (2015). Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

The Veteran contends that his cervical spine disability and low back disability are related to an in-service incident in which he fell off of a truck.  Alternatively, the Veteran argues that his cervical spine disability and low back disability are secondary to his service-connected right shoulder disorder.  

Service treatment records show multiple in-service complaints of neck and back pain.  Specifically, the Veteran complained of neck pain in January 1980 and was noted to have sinusitis with headache.  A subsequent January 1980 record showed a complaint of back pain; an assessment showed no obvious pathology.  In April 1980, the Veteran reported a two week history of back pain. He was assessed with musculoskeletal pain and treated with heat and medication.   An April 1980 physical therapy record shows complaint of one month of back pain due to lifting.  He was assessed with minimal strain.  In May 1981, the Veteran complained of low back pain.  

A September 1981 VA examination showed a history of myositis of the cervical muscles and a negative examination of the neck.  While the Veteran complained of problems with his shoulder, collar bone, hand and knee, he did not report having back pain at that time.

Post service, in September 1984, the Veteran complained of low back pain and neck stiffness following a motor vehicle accident while riding in a bus.  He reported continuous back pain since the prior Tuesday.  The diagnosis was likely musculoskeletal pain.  A September 1984 VA x-ray result indicates that alignment throughout the entire spine appeared unremarkable, the vertebral bodies appeared intact, no significant finding was appreciated and no evidence of a fracture or dislocation was seen.

In an October 1984 compensation and pension examination, the Veteran reported pain in his back and neck.  Bilateral shoulder disorders were diagnosed but no neck disorder was noted.  

VA MRI results showed minimal L4-L5 and L5-S1 disc degenerative change in August 1990. A November 1991 MRI showed mild disc bulging at L3-4 and L5-S1.  A December 1990 cervical spine x-ray report indicated there were mild degenerative changes.  A May 2004 emergency room record showed complaints of neck and back pain after a fall.  Treatment records dated in 2009 through the present show multiple diagnoses and treatment for degenerative disc disease of the cervical and lumbar spine.  An October 2009 pain consult also noted the physician's belief that "his cervical pain is related to age-related changes."  In November 2013, VA radiology results of the neck indicated multilevel degenerative changes and disc disease with chronic appearing compression deformity seen at the C4, C5 and C6 levels.

At the July 2013 Board hearing, the Veteran testified that he has experienced neck and low back pain since service.  

The Veteran underwent a VA examination in February 2014.  The examiner diagnosed degenerative joint disease and disc disease of the cervical and lumbar spine.  The Veteran reported that he was injured in service when he fell 4 feet off a truck as he was helping to move items.  The examiner opined that the Veteran's cervical spine disorders were less likely than not incurred in, caused by, or related to active service.  In support of this opinion, the examiner stated that although the Veteran reported neck and back pain during service, the Veteran had no chronic or disabling neck or back disorder during service.  Specifically, the examiner noted that his January 1980 complaint of neck pain was attributable to acute sinusitis.  The April 1980 injury resulting from a fall from a truck showed no complaints or findings of an injury to the neck.  The 1981 VA examination showed a history of myositis of the cervical muscles, but no chronic disorder was noted.  Similarly, his 1984 VA examination showed complaints of neck pain but no diagnosis of a disorder.  It was not until the December 1990 x-ray that mild degenerative changes of the cervical spine were shown.  

The examiner further opined that the Veteran's current diagnosis of cervical degenerative disc disease/degenerative joint disease is 

"most likely due to age-related changes and the additional risk factors of job-related activities, repetitive stress or loading of the cervical spine, heavy lifting, prolonged sedentary position, whiplash accidents, vibrational stress, family history, overweight, and smoking.  The Veteran's cervical degenerative changes were reported in 1990, which was many years after military service and are most likely due to the age-related changes and the risk factors described above."

Regarding the Veteran's low back disorder, the examiner similarly opined that the Veteran's low back disorder is less likely than not incurred during or is caused by or related to active service.  In support of his opinion the examiner provided the following rationale:

"There is no medical evidence that the veteran developed a chronic or disabling back condition during active military service. The veteran complained of low back pain in April 1980 secondary to lifting injury and was thought to have minimal sprain. His workup since then was negative for evaluation of low back pain. The injury described by the Veteran when he fell off of the military truck and injured his right shoulder in 1980 was noted in the medical records for complaints and findings of right shoulder pain but no complaints or findings related to the low back. The Veteran was noted to have complaints of low back pain during active service but there was no evidence of any chronic or disabling low back condition found during this period. The Veteran's VA examinations in 1981 and 1984 after military discharge showed no complaints or diagnosis of any low back condition. Post-service treatment records noted that radiological studies of lumbosacral spine in August 1990 showed mild degenerative changes. There was a treatment record in May 2004 that noted complaints of low back and neck pain after a fall and that was most likely an acute sprain. Additional post-service treatment records noted complaints of low back pain in 2009 and treatment was with physical therapy. MRI of his low back showed multilevel degenerative disc disease with disk extrusion at the L5-S1 level." 

The examiner further opined that the Veteran's current diagnosis of lumbosacral degenerative disc disease/degenerative joint disease is most likely due to age-related changes and the additional risk factors of job-related activities, repetitive stress or loading of the lumbosacral spine, heavy lifting, prolonged sedentary position, whiplash accidents, vibrational stress, family history, overweight, and smoking. The Veteran's lumbosacral degenerative changes were reported in 1990, which was many years after military service and are most likely due to the age-related changes and the risk factors described above.

The examiner also opined that the Veteran's cervical spine and lumbar spine disorders were less likely as not caused by or aggravated by the Veteran's service-connected right shoulder disorder.  In support of this opinion, he stated that there is no nexus by which to link these conditions.  Specifically, the examiner stated that there is no anatomic or physiologic relationship between his neck and back disorders and his right shoulder condition.  The weight of the medical literature does not support that a right shoulder condition leads to the development of a neck or back disorder.  There is no medical evidence to support that his back or neck condition was aggravated by his right shoulder condition.  Finally, the weight of the medical literature does not support that degenerative joint disease in one joint leads to the development of degenerative joint disease in another joint.  There are certain risk factors involved that increase the risk of developing degenerative joint disease, including aging, repetitive overuse of joints, joint injury, nerve injury, overweight, heredity, or lack of physical activity."  

The Veteran's representative asserted in February 2016 that the examination was conducted by a PA-C, who is not a specialist in this particular field of medicine.  Accordingly, an examination and medical opinion by a specialist was requested.  However, a Physician's Assistant is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007); 38 C.F.R. § 3.159(a)(1) (2015).  As no deficiencies in the opinion were identified and a Physician's Assistant is qualified to provide a medical opinion, the Board does not find the examination inadequate on that basis.  Moreover, the opinion was based on an examination, a review of the history and an adequate rationale, supported by the facts, was provided.  Accordingly, the Board finds that there is no basis upon which to obtain an examination by a specialist.  

The Board recognizes that the service treatment records show treatment for complaints of pain in the neck and back. The Board also acknowledges that the Veteran is competent to testify as to his symptoms.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his diagnosed neck and back disorders, and whether such were caused by his contended accident in service or by his subsequent injuries following service, or by natural aging. See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation. 

Also, as the VA examiner noted, the Veteran sustained other back injuries after service, which the Veteran himself reported in lay statements, as well as having test results which were found to be consistent with aging. Therefore, the Veteran's claims that his current conditions were etiologically related to service are outweighed by the competent and probative medical opinion. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional. The VA examiner took into account the Veteran's lay statements regarding his in-service injury and complaints and reported that even when considering the in-service injury, it was still his opinion that the Veteran did not have a chronic neck or back disorder due to that injury. 

Furthermore, since no evidence indicates that the Veteran's degenerative joint disease of the cervical or lumbosacral spine manifested within a year of service, nor has the Veteran alleged this to be the case, the claim cannot be granted based on 38 C.F.R. § 3.303(b). In this regard, it is noted that x-ray findings regarding the spine in September 1984 were normal.  

In addition, although the separation examination is not available, continuity of symptomatology since discharge from service is not shown with respect to the back as the Veteran did not report back symptoms during the course of the September 1981 VA examination.  As he reported other orthopedic symptoms he was experiencing at that time, it is expected that back symptoms would have been reported if experienced.  Moreover, a neck disorder was not found at that time.  Rather, the earliest treatment records showing evidence of degenerative changes of the spine were not until 1990, nine years after service.  Ultimately, the examiner's competent medical opinion which was based on a review of the record, which includes the Veteran's report of continuing symptoms since service, determined that the Veteran's current degenerative joint disease and disc disease of the neck and back are not related to service. As the opinion was provided by a medical professional who provided a cogent rationale, the Veteran's lay statements as to continuity of symptomatology are outweighed. 

The examiner also opined that the neck and back disorders are not due to or aggravated by the service-connected shoulder disorder.  He provided a reasoned explanation for the opinions and there is no competent evidence to the contrary.  Accordingly, secondary service connection is not warranted.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


